Citation Nr: 1427199	
Decision Date: 06/16/14    Archive Date: 06/26/14

DOCKET NO.  05-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for residuals of cold injury, right hand. 

2.  Entitlement to a disability rating in excess of 10 percent for residuals of cold injury, left hand.

3.  Entitlement to a disability rating in excess of 30 percent for residuals of cold injury, right lower extremity.

4.  Entitlement to a disability rating in excess of 30 percent for residuals of cold injury, left lower extremity.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2006 and March 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal has a long procedural history but, in the interest of brevity, the Board will refer the reader to its earlier decisions and remands for that history except to note that in July 2012 the Board most recently issued a decision denying the above claims.  Thereafter, the Veteran appealed the Board's July 2012 decision to the United States Court of Appeals for Veterans Claims (Court), which in a November 2013 Memorandum Decision vacating the Board's decision and remanded the case for compliance with the decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the bilateral hand disabilities, the November 2013 Memorandum Decision vacated the Board's July 2012 decision because it relied on the opinion provided by the March 2012 VA examiner that his osteoarthritis of the hands was due to the normal aging process when addressing the question of whether or not the appellant's osteoarthritis of the hands was due to his service-connected cold injury when "the law of the case" was that the March 2012 examination was inadequate.  The Memorandum Decision also vacated the Board's decision because it did not discuss an October 2005 treatment record that documented loss of sensation in the palms of the Veteran's hands. 

As to the bilateral feet disabilities, the November 2013 Memorandum Decision vacated the Board's July 2012 decision because it relied on the March 2012 VA examiner's opinion which was based on an inaccurate factual premise (i.e., that the incomplete sensory loss of the feet was due to diabetes and not the appellant's cold injury).  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) ("An opinion based on an inaccurate factual premise has no probative value."). 

Given the above, the Board finds that it must remand these issues to obtain another VA opinion in order to comply with the Court's November 2013 Memorandum Decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that forms the basis of the joint motion to remand); cf. McBurney v. Shinseki, 23 Vet. App. 136, 140 (2009) (Board has a duty on remand to ensure compliance with the favorable terms stated in the joint motion for remand or explain why the terms will not be fulfilled.).

As to the TDIU claim, the November 2013 Memorandum Decision vacated the Board's July 2012 decision because this claim is inextricably intertwined with the above rating claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).  

While the appeal is in Remand status, relevant ongoing medical records should also be requested.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Physically or electronically associate with the claims file the Veteran's contemporaneous treatment records from the Jackson VA Medical Center.  

2.  Schedule the Veteran for a cold injury examination by an appropriate VA examiner to ascertain the severity of his cold injuries to his hands and his lower extremities.  The claims file should be made available to and reviewed by the examiner.  All tests deemed necessary by the examiner must be performed.  After a review of the record on appeal, the examination, and all needed testing the examiner should provide a detailed statement as to the severity of the residuals of the Veteran's service connected cold injuries.  The examiner must also provide an answer to the following question:

Is it at least as likely as not that the osteoarthritis in either of the Veteran's hands was caused or aggravated (i.e., permanently worsened) by his service connected cold injury? 

In providing the opinions, the examiner should acknowledge that the Veteran's incomplete sensory loss of the feet is due to his service connected cold injury. 

In providing the opinions, the examiner should also acknowledge and comment on the Veteran's competent reports of symptoms; the October 2005 treatment record that documented loss of sensation in the palms of his hands; and the August 1997 JRSM article filed by the appellant's representative.

If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

The examination report must include a complete rationale for all opinions expressed.  

3.  Then readjudicate the claims.  If any benefit sought on appeal is not granted in full, the Veteran and his representative should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant the laws and regulations as well as citation to all evidence added to the claims file since the most recent SSOC, including all medical evidence added to the electronic claims file since this time including the evidence the Veteran's representative filed with the Board in May 2014.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

